Per Curiam,
An examination of the testimony in this case convinces us that there is no merit in the claim of the plaintiffs, and that they were not entitled to recover anything in any form of action. The proposed amendment therefore, even if applied for in time, which it was not, would be of no service to the plaintiffs, as it would give them no cause of action for which a recovery could be had. The motion to amend by changing the form of action was not made until nearly six months after the judgment of nonsuit was entered, and after the statute of limitations had become a bar to the action. Of course it was too late and was rightly refused.
Judgment affirmed.